DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 10, 2022 has been entered.

Response to Amendment
The Amendment filed June 28, 2022 has been entered. Claims 1-10, 12-13 and 15-23 remain pending in the application.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claims 1-8 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Windolf (US 2018/0055444 A1) (hereinafter – Windolf) in view of Braun (US 2003/0030451 A1) (hereinafter – Braun).

Regarding claim 1, Windolf discloses A bone plate configured to be implanted into a patient, comprising (Abstract and entire document):
a body having a first side configured to face a portion of a bone of the patient, and a second side that is opposite the first side along a select direction (As shown in FIG. 1),
the body including a first hole and a second hole that each extend from the first side to the second, the first fastener adapted to receive a first bone fastener and the second hole adapted to receive a second bone fastener (FIG. 1, “101”); and
a sensor between the first hole and the second hole, the sensor comprising (FIG. 1, “housing 9” and “sensor 5”):
at least one sensing element having a first side configured to face a portion of a bone of the patient, and a second side that is opposite the first side along the select direction (FIG. 1, “sensor 5” sensor 5 can be a strain gauge, see para. [0034], “In a further embodiment the at least one sensor is selected from the following group of measuring probes: inductivity meters, capacitance meters, incremental meters strain gauges, particularly wire resistance strain gauges, load cells, Piezo based pressure sensors, accelerometers, gyroscopes, goniometers, magnetometers, temperature sensors.”);
a measurement device in communication with the at least one sensing element (FIG. 1, “sensor 5” sensor 5 can be a strain gauge, see para. [0034], “In a further embodiment the at least one sensor is selected from the following group of measuring probes: inductivity meters, capacitance meters, incremental meters strain gauges, particularly wire resistance strain gauges, load cells, Piezo based pressure sensors, accelerometers, gyroscopes, goniometers, magnetometers, temperature sensors.”),
and an internal wireless communicator in communication with the measurement device, the wireless communicator configured to wirelessly communicate the measurement value through skin of the patient to an external wireless communicator situated outside of the patient's body, wherein the measurement device and internal wireless communicator are disposed outwardly form the at least one sensor element along the select direction (Para. [0075], “Exemplarily but not limiting the data acquisition device 2 includes a data transmission device 4 which is configured as a wireless data transmitter based on a wireless technology standard, preferably Bluetooth or NFC. If the Bluetooth or NFC standard is used the external data receiver 6 can be a commercially available smartphone as illustrated in FIG. 3.”).
such that the at least one sensor element is positioned between the first side of the body and the measurement device (As shown in FIG. 1).
Windolf fails to disclose the measurement device including at least one capacitor and configured to measure a discharge time of the at least one capacitor through the at least one sensing element so as to generate a measurement value that is proportional to a value of an anatomical property of the patient observed by the sensor;
However, in the same field of endeavor, Braun teaches the measurement device including at least one capacitor and configured to measure a discharge time of the at least one capacitor through the at least one sensing element so as to generate a measurement value that is proportional to a value of an anatomical property of the patient observed by the sensor (Para. [0025], “According to a highly preferred further development of the inventive method, there is a separate determination of the charging/discharging times for resistance measurement and the time lag. Preferably a time-to-digital converter (TDC) is used for time measurement purposes.” And para. [0027], “A preferred field of use of the invention is the measurement of mechanical quantities using strain gauges, which as a result of strain change their resistance.”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the sensor as taught by Windolf to include a capacitor as taught by Braun in order to obtain precise measurements (Para. [0012], “The problem of the invention is to provide a method and a circuit for the precise measurement of resistances, whilst avoiding the aforementioned disadvantages.”).
Regarding claim 2, Windolf and Bruan teach The sensor of claim 1, Windolf fails to disclose wherein the at least one sensing element comprises a resistor, and the measurement device is configured to measure the discharge time of the at least one capacitor through the resistor so as to generate the measurement value.
However, in the same field of endeavor, Braun teaches wherein the at least one sensing element comprises a resistor, and the measurement device is configured to measure the discharge time of the at least one capacitor through the resistor so as to generate the measurement value (Para. [0025], “According to a highly preferred further development of the inventive method, there is a separate determination of the charging/discharging times for resistance measurement and the time lag. Preferably a time-to-digital converter (TDC) is used for time measurement purposes.” And para. [0027], “A preferred field of use of the invention is the measurement of mechanical quantities using strain gauges, which as a result of strain change their resistance.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the sensor as taught by Windolf to include a capacitor as taught by Braun in order to obtain precise measurements (Para. [0012], “The problem of the invention is to provide a method and a circuit for the precise measurement of resistances, whilst avoiding the aforementioned disadvantages.”).
Regarding claim 3, Windolf and Bruan teach The sensor of claim 1, Windolf fails to disclose wherein the measurement device comprises a time-to- digital converter configured to measure discharge time of the capacitor through the at least one sensing element.
However, in the same field of endeavor, Braun teaches wherein the measurement device comprises a time-to- digital converter configured to measure discharge time of the capacitor through the at least one sensing element (Para. [0025], “According to a highly preferred further development of the inventive method, there is a separate determination of the charging/discharging times for resistance measurement and the time lag. Preferably a time-to-digital converter (TDC) is used for time measurement purposes.” And para. [0027], “A preferred field of use of the invention is the measurement of mechanical quantities using strain gauges, which as a result of strain change their resistance.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the sensor as taught by Windolf to include a capacitor as taught by Braun in order to obtain precise measurements (Para. [0012], “The problem of the invention is to provide a method and a circuit for the precise measurement of resistances, whilst avoiding the aforementioned disadvantages.”).
Regarding claim 4, Windolf and Bruan teach The sensor of claim 3, Windolf fails to disclose wherein the measurement device comprises a clock, and the time-to-digital converter is configured to increment in response to a clock signal of the clock.
However, in the same field of endeavor, Braun teaches wherein the measurement device comprises a clock, and the time-to-digital converter is configured to increment in response to a clock signal of the clock (Para. [0025], “According to a highly preferred further development of the inventive method, there is a separate determination of the charging/discharging times for resistance measurement and the time lag. Preferably a time-to-digital converter (TDC) is used for time measurement purposes.” And para. [0027], “A preferred field of use of the invention is the measurement of mechanical quantities using strain gauges, which as a result of strain change their resistance.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the sensor as taught by Windolf to include a capacitor as taught by Braun in order to obtain precise measurements (Para. [0012], “The problem of the invention is to provide a method and a circuit for the precise measurement of resistances, whilst avoiding the aforementioned disadvantages.”).
Regarding claim 5, Windolf and Bruan teach The sensor of claim 1, Windolf further discloses wherein the sensor comprises a strain gauge that includes the at least one sensing element (FIG. 1, “sensor 5” sensor 5 can be a strain gauge, see para. [0034], “In a further embodiment the at least one sensor is selected from the following group of measuring probes: inductivity meters, capacitance meters, incremental meters strain gauges, particularly wire resistance strain gauges, load cells, Piezo based pressure sensors, accelerometers, gyroscopes, goniometers, magnetometers, temperature sensors.”).
Regarding claim 6, Windolf and Bruan teach The sensor of claim 5, Windolf further discloses wherein the strain gauge includes a substrate that carries the at least one sensing element, and the at least one sensing element includes at least first and second sensing elements, wherein the first and second sensing elements are non-parallel to one another (FIG. 1, “sensor 5” sensor 5 can be a strain gauge, see para. [0034], “In a further embodiment the at least one sensor is selected from the following group of measuring probes: inductivity meters, capacitance meters, incremental meters strain gauges, particularly wire resistance strain gauges, load cells, Piezo based pressure sensors, accelerometers, gyroscopes, goniometers, magnetometers, temperature sensors.”).
Regarding claim 7, Windolf and Bruan teach The sensor of claim 1, Windolf further discloses wherein the internal wireless communicator comprises a radio-frequency identification (RFID) transponder (Para. [0021], “In another embodiment the data transmission device is configured as a wireless data transmitter based on a wireless technology standard, preferably Bluetooth, RFID or NFC.”).
Regarding claim 8, Windolf and Bruan teach The sensor of claim 1, Windolf further discloses comprising a power device configured to supply power to the measurement device, wherein the power device includes an energy harvesting device configured to capture energy from radio waves communicated to the sensor (Para. [0024], “In a further embodiment the data acquisition device further comprises a power supply. Preferably, the power supply is one of a battery, an accumulator, a capacitor or fuel cell. The accumulator can be charged by induction by using an external inductive power source. The capacitor can be e.g. a so-called supercapacitor or electrical double-layer capacitor (EDLC) or “gold cap”.”).
Regarding claim 22, Windolf and Bruan teach The sensor of claim 1, Windolf further discloses comprising a cover or housing that is configured to cover or house the measurement device, the internal wireless communicator, and the at least one sensor such that the measurement device and internal wireless communicator are disposed between the cover and at least one sensor element along the select direction (FIG. 1, “housing 9” and “sensor 5”).
Regarding claim 23, Windolf and Bruan teach The sensor of claim 1, Windolf further discloses wherein the measurement device and internal wireless communicator are stacked over the at least one sensing element (FIG. 1, “housing 9” and “sensor 5”).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cahan et al. (US 2018/0103899 A1) (hereinafter – Cahan).

Regarding claim 9, Cahan discloses A sensor configured to be implanted into a patient, the sensor comprising (Abstract and entire document):
a semiconductor strain gauge having a substrate and first, second, and third sensing elements arranged on the substrate and each configured to detect one or both of torsional and bending forces, each sensing element having a first end and a second end that is offset from the first end along a central axis, and each sensing element comprising a respective resistor that is linear bar that extends between the first and second ends along the central axis, wherein the central axis of the first, second, and third sensing elements are non-parallel to one another (FIG. 1D, as applied to a bone implant, see para. [0029], see also para. [0032], “The strain gauge 100 is attached to an object to be measured by a suitable attachment means, including, but not limited to, using adhesive (e.g., epoxy, cyanoacrylate, or the like), using a designated adapter to secure the strain gauge to an object to be monitored, or connected to the object using other techniques (e.g. soldering, welding, etc.).” and Para. [0032], “As the object to which the strain gauge is attached is deformed, the metallic foil pattern 104 will also deform, thereby causing a change in electrical resistance of the strain gauge 100, as measured between nodes A and B. This resistance change, usually measured using a resistance bridge, such as a Wheatstone bridge, or alternative detection circuitry, is related to the strain by a quantity known as the gauge factor.” See also FIG. 2A showing a linear bar resistor that can be implemented.);
a measurement device in communication with the first to third sensing elements, the measurement device configured to generate a measurement value that is proportional to a value of an anatomical property of the patient observed by the sensor (FIG. 1D and Para. [0032], “As the object to which the strain gauge is attached is deformed, the metallic foil pattern 104 will also deform, thereby causing a change in electrical resistance of the strain gauge 100, as measured between nodes A and B. This resistance change, usually measured using a resistance bridge, such as a Wheatstone bridge, or alternative detection circuitry, is related to the strain by a quantity known as the gauge factor.”);
and an internal wireless communicator in communication with the measurement device, the wireless communicator configured to wirelessly communicate the measurement value through skin of the patient to an external wireless communicator situated outside of the patient (FIG. 5, as shown, the wireless communicator is on the side towards the skin, disposed outwardly from the sensor.),
Cahan does not explicitly disclose wherein the substrate is a flexible circuit printed board having a first edge and a second edge spaced from the first edge along a first linear direction and the first end of each of the first, second, and third sensing elements are positioned closer to the first edge than the second end of any of the first, second, and third sensing elements.
	However, Cahan discloses (Para. [0035], “In this embodiment, the first, second and third strain gauge elements 152, 154, 156 are formed adjacent to one another in a same plane (i.e., non-overlapping), with the three strain gauge elements being shifted θ=120 degrees relative to one another. It is to be appreciated that embodiments of the invention are not limited to any specific number of strain gauge elements or offset angle (θ) between the respective strain gauge elements.” Lowering the angle would encompass the claim language and place the 3 sensing elements closer to the first end. As is further evidenced by the additional embodiments, a person having ordinary skill in the art can easily rearrange the sensing components and there are advantages and disadvantages to each arrangement. “trace 106” is further evidence of a flexible printed circuit board that the components can be easily arranged). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the sensor as taught by Cahan to include a different arrangement as taught by Cahan in order to detect the desirable direction of strain (Para. [0036], “The more strain gauge elements that are employed, the more directions the strain can be detected, although this enhanced accuracy comes at the expense of increased space, complexity and circuitry, among other tradeoffs.”).


Claims 10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cahan et al. (US 2018/0103899 A1) (hereinafter – Cahan) in view of Braun (US 2003/0030451 A1) (hereinafter – Braun).

Regarding claim 10, Cahan discloses The sensor of claim 9, Cahan fails to disclose wherein the measurement device includes at least one capacitor, and the measurement device is configured to measure the discharge time of the at least one capacitor through each respective resistor so as to generate the measurement value.
However, in the same field of endeavor, Braun teaches wherein the measurement device includes at least one capacitor, and the measurement device is configured to measure the discharge time of the at least one capacitor through each respective resistor so as to generate the measurement value (Para. [0025], “According to a highly preferred further development of the inventive method, there is a separate determination of the charging/discharging times for resistance measurement and the time lag. Preferably a time-to-digital converter (TDC) is used for time measurement purposes.” And para. [0027], “A preferred field of use of the invention is the measurement of mechanical quantities using strain gauges, which as a result of strain change their resistance.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the sensor as taught by Windolf to include a capacitor as taught by Braun in order to obtain precise measurements (Para. [0012], “The problem of the invention is to provide a method and a circuit for the precise measurement of resistances, whilst avoiding the aforementioned disadvantages.”).
Regarding claim 12, Cahan and Braun teach The sensor of claim 10, Cahan fails to disclose wherein the measurement device comprises a time-to- digital converter configured to measure the discharge time through each resistor.
However, in the same field of endeavor, Braun teaches wherein the measurement device comprises a time-to- digital converter configured to measure the discharge time through each resistor (Para. [0025], “According to a highly preferred further development of the inventive method, there is a separate determination of the charging/discharging times for resistance measurement and the time lag. Preferably a time-to-digital converter (TDC) is used for time measurement purposes.” And para. [0027], “A preferred field of use of the invention is the measurement of mechanical quantities using strain gauges, which as a result of strain change their resistance.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the sensor as taught by Windolf to include a capacitor as taught by Braun in order to obtain precise measurements (Para. [0012], “The problem of the invention is to provide a method and a circuit for the precise measurement of resistances, whilst avoiding the aforementioned disadvantages.”).
Regarding claim 13, Cahan discloses The system of claim 9, Cahan further discloses wherein each sensing element comprises a semiconductor bar-type strain gauge (FIG. 1D and Para. [0032], “As the object to which the strain gauge is attached is deformed, the metallic foil pattern 104 will also deform, thereby causing a change in electrical resistance of the strain gauge 100, as measured between nodes A and B. This resistance change, usually measured using a resistance bridge, such as a Wheatstone bridge, or alternative detection circuitry, is related to the strain by a quantity known as the gauge factor.”).
Claims 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Windolf (US 2018/0055444 A1) (hereinafter – Windolf) in view of Woskmek et al. (US 2009/0082833 A1) (hereinafter – Wosmek) in further view of Yeh et al. (US 2016/0322849 A1) (hereinafter – Yeh).

Regarding claim 15, Windolf discloses A sensor configured to be implanted into a patient, the sensor comprising (Abstract and entire document):
at least one sensing element (FIG. 1, “housing 9” and “sensor 5”);
a measurement device in communication with the at least one sensing element, the measurement device configured to generate a measurement value that is proportional to a value of an anatomical property of the patient observed by the sensor (FIG. 1, “sensor 5” sensor 5 can be a strain gauge, see para. [0034], “In a further embodiment the at least one sensor is selected from the following group of measuring probes: inductivity meters, capacitance meters, incremental meters strain gauges, particularly wire resistance strain gauges, load cells, Piezo based pressure sensors, accelerometers, gyroscopes, goniometers, magnetometers, temperature sensors.”);
Windolf fails to disclose an antenna having first and second inductive antenna coils that are wound in a first direction about a central axis that extends in a third direction, the antenna coil configured to wirelessly transmit the measurement value to a reader outside of the patient;
and a shield having at least one inductive shield coil that is connected in series with the antenna coils and is wound in a second direction, opposite the first direction, about a central axis that extends in the third direction,
wherein the shield and the antenna are offset form one another along the third direction.
wherein the first and second antenna coils are connected in series with a capacitor between the first and second antenna coils.
However, in the same field of endeavor, Yeh teaches an antenna having first and second inductive antenna coils that are wound in a first direction about a central axis that extends in a third direction, the antenna coil configured to wirelessly transmit the measurement value to a reader outside of the patient (Para. [0031], “at least one transmitter coil assembly 31,”);
wherein the shield and the antenna are offset form one another along the third direction (Para. [0034], “The wireless charging device 3 comprises a casing 30, at least one transmitter coil assembly 31, at least one transmitter module 32 and a shielding structure 34.”),
wherein the first and second antenna coils are connected in series with a capacitor between the first and second antenna coils (Para. [0049], “The second capacitors C21 and C22 are connected with the output terminal of the transmitter module 32 and the oscillation starting antenna (not shown) of the transmitter coil assembly 31 in series.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the sensor as taught by Windolf to include an antenna and shield as taught by Yeh in order to increase performance (Para. [0049], “Consequently, the second capacitors C21 and C22 can filter the signal and increase the charging performance.”).
Windolf and Yeh fails to disclose and a shield having at least one inductive shield coil that is connected in series with the antenna coils and is wound in a second direction, opposite the first direction, about a central axis that extends in the third direction,
However, in the same field of endeavor, Wosmek teaches and a shield having at least one inductive shield coil that is connected in series with the antenna coils and is wound in a second direction, opposite the first direction, about a central axis that extends in the third direction (Para. [0036], “Internal coil 20' may be wound in one direction, while external shielding coil 20 is wound in the opposite direction with equal number of turns in an attempt to achieve a desirable net-zero induced voltage across the shield coil terminals.” Shield coil is taught to be wound in either direction, as well as the antenna coil.),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the sensor as taught by Windolf to include an antenna and shield as taught by Wosmek in order to obtain optimum performance (Para. [0002], “Electromagnetic interference or noise degrades optimum performance of electronic devices.”).
Regarding claim 16, Windolf, Woskmek and Yeh teach The sensor of claim 15, Windolf and Yeh fails to disclose wherein the shield coil has a number of turns that is less than a number of turns of the first and second antenna coils.
However, in the same field of endeavor, Wosmek teaches wherein the shield coil has a number of turns that is less than a number of turns of the first and second antenna coils (Para. [0032], “It will be understood that self resonance frequency of the shielding coil 20 will relate to the number of turns in the coil 20, the integral spacing between the wire surfaces and the dielectric constant of the material from which the insulation 20 is made. A greater number of turns, as may be required with finer gauge wire to obtain complete coverage, may tend to result in a self resonance frequency approaching the operating frequency of the telemetry antenna 10 (i.e., more turns may tend to lower the self resonance frequency of coil 20)” and “For example, the shielding coil 20 may have a self resonance frequency that is substantially greater than the operating frequency of the telemetry coil 10.” Since the shield coil has a greater frequency than the antenna coil, and more turns means lower frequency, it is understood that the shield coil can be configured to have less turns to obtain the desired frequency.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the sensor as taught by Windolf to include an antenna and shield as taught by Wosmek in order to obtain optimum performance (Para. [0002], “Electromagnetic interference or noise degrades optimum performance of electronic devices.”).
Regarding claim 17, Windolf, Woskmek and Yeh teach The sensor of claim 15, Windolf and Yeh fails to disclose wherein the at least one shield coil is configured to generate a magnetic field in a direction that opposes a magnetic field of the at least one antenna coil.
However, in the same field of endeavor, Wosmek teaches wherein the at least one shield coil is configured to generate a magnetic field in a direction that opposes a magnetic field of the at least one antenna coil (Para. [0032], “It will be understood that self resonance frequency of the shielding coil 20 will relate to the number of turns in the coil 20, the integral spacing between the wire surfaces and the dielectric constant of the material from which the insulation 20 is made. A greater number of turns, as may be required with finer gauge wire to obtain complete coverage, may tend to result in a self resonance frequency approaching the operating frequency of the telemetry antenna 10 (i.e., more turns may tend to lower the self resonance frequency of coil 20)” and “For example, the shielding coil 20 may have a self resonance frequency that is substantially greater than the operating frequency of the telemetry coil 10.” The turns and direction of turns change the magnetic field, both the shield coil and the antenna coil are configurable, such that the magnetic fields can be directed to oppose each other.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the sensor as taught by Windolf to include an antenna and shield as taught by Wosmek in order to obtain optimum performance (Para. [0002], “Electromagnetic interference or noise degrades optimum performance of electronic devices.”).
Regarding claim 18, Windolf, Woskmek and Yeh teach The sensor of claim 15, Windolf and Yeh fails to disclose wherein the shield is disposed between the antenna and the at least one sensing element.
However, in the same field of endeavor, Wosmek teaches wherein the shield is disposed between the antenna and the at least one sensing element (Para. [0035], “In the embodiments depicted in FIGS. 5-7, coil shield 20 is disposed between telemetry antenna 20 and housing 30.” And Para. [0034], “Non-limiting examples of implantable medical devices that may be employed in accordance with the teachings provided herein include implantable infusion devices and implantable electrical signal generators, such as cardiac defibrillators, pacemakers, neurostimulators, gastric stimulators, implantable monitoring devices and cochlear implants.” Thus the shield is between the antenna and the sensor.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the sensor as taught by Windolf to include an antenna and shield as taught by Wosmek in order to obtain optimum performance (Para. [0002], “Electromagnetic interference or noise degrades optimum performance of electronic devices.”).
Regarding claim 19, Windolf, Woskmek and Yeh teach The sensor of claim 18, Windolf and Yeh fails to disclose wherein the shield is disposed between the at least one sensing element and the measurement device.
However, in the same field of endeavor, Wosmek teaches wherein the shield is disposed between the at least one sensing element and the measurement device (Abstract, “A shielding coil is disposed between the housing and the telemetry antenna. The shielding coil has a first end and a second end. The second end is electrically terminated in circuitry of the electronics.” The shield coil is wound starting between the antenna and the housing, and ends in the electronics, meaning that the shield is disposed between the sensor and the measurement device.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the sensor as taught by Windolf to include an antenna and shield as taught by Wosmek in order to obtain optimum performance (Para. [0002], “Electromagnetic interference or noise degrades optimum performance of electronic devices.”).
Regarding claim 20, Windolf, Woskmek and Yeh teach The sensor of claim 18, Windolf and Yeh fails to disclose wherein the shield is disposed between the antenna and the measurement device.
However, in the same field of endeavor, Wosmek teaches wherein the shield is disposed between the antenna and the measurement device (Abstract, “A shielding coil is disposed between the housing and the telemetry antenna. The shielding coil has a first end and a second end. The second end is electrically terminated in circuitry of the electronics.” The shield coil is wound starting between the antenna and the housing, and ends in the electronics, meaning that the shield is disposed between the antenna and the measurement device.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the sensor as taught by Windolf to include an antenna and shield as taught by Wosmek in order to obtain optimum performance (Para. [0002], “Electromagnetic interference or noise degrades optimum performance of electronic devices.”).
Regarding claim 21, Windolf, Woskmek and Yeh teach The sensor of claim 15, Windolf and Yeh fails to disclose wherein the first and second antenna coils are wound in a first plane, the inductive shield coil is wound in a second plane, and the first and second planes are spaced from one another along the third direction.
However, in the same field of endeavor, Wosmek teaches wherein the first and second antenna coils are wound in a first plane, the inductive shield coil is wound in a second plane, and the first and second planes are spaced from one another along the third direction (Abstract, “A shielding coil is disposed between the housing and the telemetry antenna. The shielding coil has a first end and a second end. The second end is electrically terminated in circuitry of the electronics.” The shield coil is wound starting between the antenna and the housing, and ends in the electronics, meaning that the shield is disposed between the antenna and the measurement device.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the sensor as taught by Windolf to include an antenna and shield as taught by Wosmek in order to obtain optimum performance (Para. [0002], “Electromagnetic interference or noise degrades optimum performance of electronic devices.”).


Response to Arguments
Applicant’s arguments with respect to claims 1- have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see Remarks, page 1, filed June 28, 2022, with respect to the rejections of claims 9 under section 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Cahan, as a single reference 103 rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./               Examiner, Art Unit 3791                                                                                                                                                                                         

/DEVIN B HENSON/Primary Examiner, Art Unit 3791